MEMORANDUM **
John L. Corrigan appeals pro se the district court’s summary judgment for defendants in his civil rights action alleging violation of his Fourth and Fourteenth Amendment rights arising from two relat*140ed encounters with two San Bernardino County welfare fraud investigators (the “Investigators”). We have jurisdiction pursuant to 28 U.S.C. § 1291, and, after de novo review, Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.2000) (en banc), we affirm.
The district court properly concluded that the Investigators had authority to stop Corrigan for speeding. See Cal.Penal Code §§ 15, 16, 830.35, 836 (a welfare fraud investigator is a peace officer authorized to arrest a person whom the officer has probable cause to believe has committed an infraction in the officer’s presence); Cal. Veh.Code §§ 22348(a), 40000.1 (speeding is an infraction). The district court also properly concluded that the Investigators’ request to see Corrigan’s driver’s license and vehicle registration, at a second encounter that was initiated by Corrigan, did not' violate his constitutional rights. See Florida v. Bostick, 501 U.S. 429, 434, 111 S.Ct. 2382, 115 L.Ed.2d 389 (1991).
Corrigan’s contention on appeal that the summary judgment violated his right to a jury trial under the Seventh Amendment is without merit. See Etalook v. Exxon Pipeline Co., 831 F.2d 1440, 1447 (9th Cir.1987).
Corrigan’s contention that the magistrate judge and district judge were biased is not supported by the record. See 28 U.S.C. § 455(a).'
The magistrate judge did not err in declining to consider Corrigan’s untimely opposition to summary judgment, which arrived after the magistrate judge issued the Report and Recommendation. ; Cf. Carpenter v. Universal Star Shipping, S.A., 924 F.2d 1539, 1547 (9th Cir.1991) (district court did not abuse its discretion in declining to consider late submission of expert deposition in opposition to summary judgment).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.